MEMORANDUM ORDER
SPORKIN, District Judge.
After hearing from the parties on the Railway Labor Executives’ Association’s (“RLEA’s”) Motion to Intervene, I have decided to grant the motion and allow it to intervene.
I have also given further consideration to the cross motions for summary judgment. There are certain facts that are now in the record that are undisputed. Presently pending before the United States District Court for the District of Maine is an action brought by the intervenor in this case against the plaintiffs. That action alleges that the “Section 6 notices” served by the plaintiffs on its unions last May are in violation of the National Railway Labor Act; the allegations in the Maine complaint are not frivolous ones.
The Section 6 notices under attack in Maine are the subject of the mediation cases at issue here, as well. If the intervenor is able to sustain its position in Maine, there will be little left to mediate. Such a result might of course render moot any action taken by the Mediation Board. Since the action pending before the United States District Court for Maine could have such a profound impact on the outcome of this matter, I am not going to order that the Mediation Board commence mediation.
Therefore, I have decided to deny plaintiffs’ motion for summary judgment and to grant defendant’s motion for summary judgment. This decision is without prejudice to the plaintiffs’ reinstituting this case in the event that they prevail in the Maine action.
Accordingly, it is hereby
ORDERED that the Railway Labor Executives’ Association is granted leave to intervene in this action and further
ORDERED that the Order of this Court dated January 14, 1987, 669 F.Supp. 1, be vacated and further
ORDERED that the plaintiffs’ Motion for Summary Judgment be denied and that the defendant’s Motion for Summary Judgment be granted.